ORDER
PER CURIAM.
Upon consideration of the decision of the Supreme Court of the United States in Henderson v. Shinseki, — U.S. ——, 131 S.Ct. 1197, 179 L.Ed.2d 159 (2011) reversing this court’s judgment,
It Is Ordered That:
(1) The decision of the United States Court of Appeals for Veterans Claims in Henderson v. Peake, 22 Vet.App. 217 (2008) is vacated and the case is remanded for further proceedings consistent with the Supreme Court’s opinion.
(2) The revised official caption is reflected above.